DETAILED ACTION
This action is in response to the claims filed 25 October 2017 for application 15/793,214 filed 25 October 2017.
Claims 1-25 are pending.
Claims 1-25 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
While claims 23-25 do not explicitly recite that the computer readable storage medium is non-transitory, the claims are not construed as being transitory signals per se in accordance with the specification which states “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” (Specification, ¶0132)

Specification
The abstract of the disclosure is objected to because:
line 3, a positional value, and a target value should read “a positional value and a target value” [comma should be removed]
line 8, depending on relationship should read “depending on a relationship”


The disclosure is objected to because of the following informalities:
¶0100, line 5, may first retrieves should read “may first retrieve”
¶0109, line 6, Would the shop at particular location success? should read “Would the shop at this particular location be a success?” 
¶0109, line 8, where continuous dependent variable is used should read “where a continuous dependent variable is used” 
¶0110, line 2,  is almost same as should read “is almost the same as”
¶0114, line 3, may use predefined scale in time dimension should read “may use a predefined scale in a time dimension”
¶0115, line 11, same may held should read “same may hold”
¶0115, line 14, better than infinite should read “better than infinity”
¶0116, line 2, to converge to an optimal is not a complete sentence [and object is missing, e.g., “an optimal solution”]
¶0117, line 1, to difference or distance should read “to the difference or distance”
¶0117, line 11, and search space of parameters should read “and the search space of parameters”
¶0120, lines 6-7, standard binary logic regression model should read “a standard binary logic regression model”
Appropriate correction is required.
	

In addition to the objections above, 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The SUMMARY section of the 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 2, 202-1, 202-2, 202-m [It is suggested that paragraph 0043 of the specification (lines 2-3) be amended to recite “a set (or list) of data record 202 (e.g., 202-1, 202-2, ..., 202-m)”]
Fig. 9, 402-1, 402-2, 402-3, 402-4, 402-5, 402-6 [It is suggested that paragraph 0098 of the specification (line 3) be amended to recite “a set of data records 402 (e.g., 402-1, 402-2, 402-3, 402-4, 402-5, 402-6)”]
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-22, 24-25 are objected to because of the following informalities:
Claim 1, line 9, depending on relationship should read “depending on a relationship”
Claim 2, line 6, in the input set, as the representative positional value should read “in the input set as the representative positional value” [comma should be removed]
Claim 3, line 4, representing magnitude of the influence should read “representing a magnitude of influence”
Claim 5, line 1, wherein the relationship is difference or distance should read “wherein the relationship is a difference or distance”
Claim 10, line 3, a given positional value and an answer should read “a given positional value, and an answer” [comma should be added]
Claim 12, lines 2-3,  the set of the data records should read “the set of data records
Claim 13, line 2, having strength different from should read “having a strength different from”
Claim 14, lines 2-3, the plurality of the functions should read “the plurality of functions”
Claim 15, line 2, is logit function  should read “is a logit function”
Claim 16, line 8, calculating degree of influence should read “calculating a degree of influence”
Claim 16, lines 11-12, based on the degree of the influence should read “based on the degree of influence”
Claim 17, line 3, associated for the corresponding label should read “associated with the corresponding label”
Claim 17, lines 4-5, the degree of the influence should read “the degree of influence”
Claim 17, lines 6-7,  a range of influence
Claim 17, lines 7-8, the weight parameter representing magnitude of the influence from one label on the target outcome should read “the weight parameter representing a magnitude of the degree of influence from the one label on the target outcome”
Claim 18, line 10, depending on relationship should read “depending on a relationship”
Claim 18, lines 12-13, the set of the data record should read “the set of data records”
Claim 19, line 4, representing magnitude of the influence should read “representing a magnitude of influence”
Claim 20, line 3, a memory tangibly storing program instructions should have an “and” at the end of the line
Claim 21, line 7, in the input set, as the representative positional value should read “in the input set as the representative positional value” [comma should be removed]
Claim 22, line 4, and the weight parameter represents magnitude of the influence should, for consistency, read “the weight parameter represents a magnitude of influence” 
Claim 24, line 3,  having data structure should read “having a data structure”
Claim 24, line 8, “and” should be removed from the end of the line
Claim 24, lines 10-11, depending on relationship should read “depending on a relationship”
Claim 25, lines 2-3, to compute degree of influence should read “to compute a degree of influence”
Claim 25, line 3, a range of influence should read “a range of the degree of influence”
Claim 25, lines 4-5, a weight parameter representing magnitude of the influence from one label on the target outcome should read “the weight parameter representing a magnitude of the degree of influence from the one label on the target outcome”
Claims 4, 6-9, 11, are objected to due to their dependence, either directly or indirectly, on claims 1-3, 5, 10, 12-22, 24-25.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 11, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites wherein the function is monotonic to the positional parameter (lines 1-2) while failing to provide an antecedent basis for “the function.” The claim is dependent from claim 3 which recites “each function” from “a plurality of functions” (claim 1), but it is unclear to which function the term “the function” refers. It is suggested that this can be corrected by modifying “the function” to “each function.” Correction or clarification is required.

Claim 5 recites the function is monotonic to the difference or the distance (lines 2-3) while failing to provide an antecedent basis for “the function.” The claim is dependent from claim 3 which recites “each function” from “a plurality of functions” (claim 1), but it is unclear to which function the term “the function” refers. It is suggested that this can be corrected by modifying “the function” to “each function.” Correction or clarification is required.

Claim 6 recites wherein the polarity of monotonicity of the positional parameter does not depend on the weight parameter (lines 2-3) while failing to provide an antecedent basis for “the positional parameter” or “the weight parameter.” The claim is dependent from claim 3 which recites “each function is parameterized by a positional parameter and a weight parameter” which means there is a plurality of positional parameters and a plurality of weight parameters, but it is unclear to which positional parameter the term “the positional parameter” refers and to which weight parameter the term “the weight parameter” refers. It is suggested that this can be corrected by modifying the above recitation to state “wherein the polarity of monotonicity of each positional parameter does not depend on the corresponding weight parameter.” Correction or clarification is required.

Claim 7 recites wherein the positional value and the target positional value (lines 2-3) while failing to provide an antecedent basis for “the positional value.” The claim is dependent from claim 1 which recites “each data record” of the input set “having ... a positional value” which means there is a plurality of positional values, but it is unclear to which positional value the term “the positional value” refers. It is suggested that this can be corrected by modifying the above recitation to state “wherein each positional value and the target positional value.” Correction or clarification is required.

Claim 8 recites wherein the positional value and the target positional value (lines 2-3) while failing to provide an antecedent basis for “the positional value.” The claim is dependent from claim 1 which recites “each data record” of the input set “having ... a positional value” which means there is a plurality of positional values, but it is unclear to which positional value the term “the positional value” refers. It is suggested that this can be corrected by modifying the above recitation to state “wherein each positional value and the target positional value.” Correction or clarification is required.

Claim 9 recites wherein the positional value and the target positional value (lines 2-3) while failing to provide an antecedent basis for “the positional value.” The claim is dependent from claim 1 which recites “each data record” of the input set “having ... a positional value” which means there is a plurality of positional values, but it is unclear to which positional value the term “the positional value” refers. It is suggested that this can be corrected by modifying the above recitation to state “wherein each positional value and the target positional value.” Correction or clarification is required.

Claim 11 includes a limitation directed to the use of the relative term effective (line 2 - an effective range). The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While paragraphs 0013, 0069, and 0073 disclose "an effective range," they do not provide any indication of what effective means and a person skilled in the art is unable to determine explicitly what criteria to use. Clarification or correction is require.
Examiner’s Note: For the purposes of examination, examiner will interpret these claims as if the term effective is not in the limitation.

Claim 17 recites the representative positional value associated for the corresponding label (lines 2-3) while failing to provide a proper antecedent basis. Claim 16 recites multiple representative positional values, and it is unclear to which value “the representative positional value” refers. It is suggested that the above phrase be amended to recite “each representative positional value associated with the corresponding label.” [Note: “for” was modified to “with” in the suggestion] Correction or clarification is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, 20-25 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value.
The limitation of obtaining an input set of data records and a target positional value ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "obtaining" in the context of this claim encompasses the user manually acquiring input data and a target positional value. As part of this mental process, the claim limitation provides additional information regarding the input data set. This merely provides more descriptive information about the data.
The limitation of reading a learning model ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That 
The limitation of estimating a target outcome for the target positional value from the input set using the learning model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "estimating" in the context of this claim encompasses the user manually calculating an outcome using the acquired input data and pre-existing model.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis:  With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value.
The limitation of generating an input vector for the learning model from the input set ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses the user manually converting the input values to input vectors. As part of this mental process, the claim limitation provides additional information regarding the contents the input vector. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 3 carries out the method of claim 1 but for the recitation of additional element(s) of wherein each function is parameterized by a positional parameter and a weight parameter for a corresponding label in the label set, the positional parameter representing a range of influence from the corresponding label on the target outcome, the weight parameter representing magnitude of the influence from the corresponding label on the target outcome. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites an additional element that provides a description of the plurality of functions trained to evaluate the influence from each label, and this limitation does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: 
Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value. The Step 2A Prong One Analysis for claim 3 is applicable here since claim 4 carries out the method of claim 3 but for the recitation of additional element(s) of wherein the function is monotonic to the positional parameter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites an additional element that provides a description of the plurality of functions trained to evaluate the influence from each label, and this limitation does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer and a description of 

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value. The Step 2A Prong One Analysis for claim 3 is applicable here since claim 5 carries out the method of claim 3 but for the recitation of additional element(s) of wherein the relationship is difference or distance between the representative positional value and the target positional value, and the function is monotonic to the difference or the distance. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer, a description of the relationship on which influence from each label in the label set depends and a description of the plurality of functions trained to evaluate the influence from each label amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value. The Step 2A Prong One Analysis for claim 4 is applicable here since claim 6 carries out the method of claim 4 but for the recitation of additional element(s) of wherein the polarity of monotonicity of the positional parameter does not depends on the weight parameter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites an additional element that provides a description of the polarity of monotonicity of the positional parameter, and this limitation does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer and a description of the polarity of monotonicity of the positional parameter amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 7 carries out the method of claim 1 but for the recitation of additional element(s) of wherein the positional value and the target positional value represent a time and a target time, respectively, each label represents an event, and the target outcome is estimated as a probability that a target event is observed at the target time. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of the positional values, the target positional value, the labels and the target outcome, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer and a description of the positional values, the target positional value, the labels, and the target outcome amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 8 carries out the method of claim 1 but for the recitation of additional element(s) of wherein the positional value and the target positional value represent a location and a target location, respectively, each label represents an object, and the target outcome is estimated as a probability that a target result is obtained at the target location. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer and a description of the positional values, the target positional value, the labels, and the target outcome amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 9 carries out the method of claim 1 but for the recitation of additional wherein the positional value and the target positional value represent a location and a target location, respectively, each label represents an object, and the target outcome is estimated as an estimated value of an evaluation item for the target location. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of the positional values, the target positional value, the labels and the target outcome, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: 
Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value.
The limitation of preparing a collection of training data ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "preparing" in the context of this claim encompasses the user manually creating a set of data. As part of this mental process, the claim limitation provides additional information regarding the training data and the parameters. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value.
The limitation of outputting the trained positional parameter ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "outputting" in the context of this claim encompasses the user manually calculating the positional parameter. As part of this mental process, the claim limitation provides additional information regarding the positional parameter. This merely provides more descriptive information about the data.

Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value.
The limitation of estimating an outcome for the given positional value from the set of the data records in one training data using the learning model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "estimating" in the context of this claim encompasses the user manually calculating an outcome using data records and the model.
The limitation of updating the positional parameter and the weight parameter by comparing the answer given for the positional value with the outcome estimated for the given positional value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "updating" in the context of this claim encompasses the user manually comparing two values and using that comparison to manually adjust parameter values.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value. The Step 2A Prong One Analysis for claim 12 is applicable here since claim 13 carries out the method of claim 12 but for the recitation of additional element(s) of wherein the weight parameter is updated under a regularization constraint having strength different from the positional parameter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer and a description of the weight parameter update amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 14 carries out the method of claim 1 but for the recitation of additional wherein the learning model is a regression model and the output layer has an output function receiving a sum of outputs from the plurality of the functions to estimate the target outcome. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of the learning model and the output layer, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: 
Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value. The Step 2A Prong One Analysis for claim 14 is applicable here since claim 15 carries out the method of claim 14 but for the recitation of additional element(s) of wherein the output function is an inverse function of a link function and the link function is logit function. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of the output function and the link function, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the 

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 16 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value.
The limitation of obtaining an input set of data records and a target positional value ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "obtaining" in the context of this claim encompasses the user manually acquiring input data and a target positional value. As part of this mental process, the claim limitation provides additional information regarding the input data set. This merely provides more descriptive information about the data.
The limitation of generating an input vector from the input set ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses 
The limitation of calculating degree of influence from each label observed in the input set for the target positional value in a manner based, at least in part, on the elements and the representative positional values associated therewith, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "calculating" in the context of this claim encompasses the user manually generating an importance value based on the input vector.
The limitation of computing a target outcome for the target positional value based on the degree of the influence from each label observed in the input set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "computing" in the context of this claim encompasses the user manually calculating an outcome using the generated importance value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis:  With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 17 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for predicting an outcome expected for a particular positional value. The Step 2A Prong One Analysis for claim 16 is applicable here since claim 17 carries out the method of claim 16 but for the recitation of additional element(s) of wherein each element has a value representing at least whether a corresponding label is observed in the input set or not, the representative positional value associated for the corresponding label being selected from among one or more data records having the corresponding label in the input set, the degree of the influence from one label being evaluated by a function parameterized by a positional parameter and a weight parameter, the positional parameter representing a range of influence from the one label on the target outcome, the weight parameter representing magnitude of the influence from one label on the target outcome. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – computer-implemented. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of the elements, the representative positional values, the degree of influence, the positional parameter and the weight parameter, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: 
Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 20 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for carrying out the method of claim 1. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 20 carries out the method of claim 1 but for the recitation of additional element(s) of a memory tangibly storing program instructions; and a processor in communications with the memory for executing the program instructions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a memory tangibly storing program instructions; and a processor in communications with the memory for executing the program instructions. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a memory tangibly storing program instructions; and a processor in communications with the memory for executing the program 

Regarding claim 21, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 21 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for carrying out the method of claim 2. The Step 2A Prong One Analysis for claim 2 is applicable here since claim 21 carries out the method of claim 2 but for the recitation of additional element(s) of a memory tangibly storing program instructions; and a processor in communications with the memory for executing the program instructions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a memory tangibly storing program instructions; and a processor in communications with the memory for executing the program instructions. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a memory tangibly storing program instructions; and a processor in communications with the memory for executing the program instructions amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 22, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 22 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for carrying out the method of claim 3. The Step 2A Prong One Analysis for claim 3 is applicable here since claim 22 carries out the method of claim 3 but for the recitation of additional element(s) of a memory tangibly storing program instructions; and a processor in communications with the memory for executing the program instructions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a memory tangibly storing program instructions; and a processor in communications with the memory for executing the program instructions. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a memory tangibly storing program instructions; and a processor in communications with the memory for executing the program instructions amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 23, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 23 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for carrying out the method of claim 1. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 23 carries out the method of claim 1 but for the recitation of additional element(s) of a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 24, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 24 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for predicting an outcome expected for a particular position.
The limitation of an input layer configured to receive an input vector including a plurality of elements ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses the user manually acquiring input data and a target positional value.
The limitation of an output layer on top of the network structure, the output layer being configured to estimate a target outcome for the target positional value from the input set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "estimating" in the context of this claim encompasses the user manually calculating an outcome using the input set.
As part of the mental processes, the claim limitations provide additional information regarding the input layer, the network structure and the output layer. This merely provides more descriptive information about the structure of the model.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis:  With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a computer program product comprising a computer readable storage medium having data structure embodied therewith, the data structure readable by a computer. These 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer program product comprising a computer readable storage medium having data structure embodied therewith, the data structure readable by a computer amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 25, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 25 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for predicting an outcome expected for a particular position. The Step 2A Prong One Analysis for claim 24 is applicable here since claim 25 carries out the computer program product of claim 24 but for the recitation of additional element(s) of wherein each function is parameterized by a positional parameter and a weight parameter to compute degree of influence from one label, the positional parameter representing a range of influence from the one label on the target outcome, a weight parameter representing magnitude of the influence from one label on the target outcome. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a computer program product comprising a computer readable storage medium having data structure embodied therewith, the data structure readable by a computer. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional elements that provide a description of the functions, the positional parameters and the weight parameters, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer program product comprising a computer readable storage medium having data structure embodied therewith, the data structure readable by a computer and a description of the functions, the positional parameters, and the weight parameters amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 10, 14, 16-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karoly et al. (WO2019/018879 A1 – Methods and Systems for Forecasting Seizures, hereinafter referred to as “Karoly”).

Regarding claim 1, Karoly teaches a computer-implemented method  (Karoly, teaches the system is implemented on a computer; see also, Karoly, ¶0029) for predicting an outcome expected for a particular positional value (Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure), the method comprising: 
obtaining an input set of data records (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring) and a target positional value (Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure; [As noted in the specification, a target , each data record having a label (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels]) and a positional value (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097; [As noted in the specification, a target outcome is a probability that a target event (or a target result) will occur at the target positional value representing by a target time (or a target location), based on the positional value represented by a timestamp representing a time (or a geographical point representing a location) (Specification, ¶0038). In Karoly, the positional value is interpreted as the times of epileptic occurrences]), the label of each data record being one in a label set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 feature, from which 16 features are selected [labels]); 
reading a learning model including an output layer (Karoly, ¶0099 – teaches a trained logistic regression model predicting the probability that a feature vector is pre-ictal), an input layer corresponding to the label set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels]) and a network structure provided therebetween (Karoly, ¶0099 – teaches a logistic regression model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     where the summation of the , the network structure having a plurality of functions trained so as to evaluate influence from each label in the label set (Karoly, ¶0099 – teaches a logistic regression model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     comprising the summation of a plurality of functions where each function, through a weight value, represents the influence of each of the 16 chosen features [labels]) depending on relationship between the target positional value and a representative positional value associated with the label in the label set (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097); and 
estimating a target outcome for the target positional value from the input set using the learning model (Karoly, ¶0099 – teaches a trained logistic regression model predicting the probability that a feature vector is pre-ictal).

Regarding claim 2, Karoly teaches all of the limitations of the computer-implemented method of claim 1 as noted above. Karoly further teaches generating an input vector for the learning model from the input set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels] to form the input vector), the input vector including a plurality of elements each having a value representing at least whether a corresponding label in the label set is observed in the input set or not (Karoly, ¶0097 – teach that each of the features for each of the channels have a value associated with it and the temporal value [Because each feature has a value, not only does the value at least represent whether the feature was observed or not, it provides a value for the observation]), each element being associated with a positional value obtained from one or more data records having the corresponding label in the input set, as the representative positional value (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097).

Regarding claim 3, Karoly teaches all of the limitations of the computer-implemented method of claim 1 as noted above. Karoly further teaches wherein each function (Karoly, ¶¶0041-0042 – teaches the weights, for each function, of the logistic regression model are updated based on the temporal probability model; see also, Karoly, ¶0110) is parameterized by a positional parameter (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches κ tunes the width of the estimation kernel [positional parameter]) and a weight parameter (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches K is a normalizing constant given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             which ensures the area under                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is equal to 1 [weight parameter]) for a corresponding label in the label set (Karoly, ¶0110 – teaches the weights of the logistic regression model are iteratively updated based on the subject-specific estimate of the probability of seizure occurrence given the time of day), the positional parameter representing a range of influence from the corresponding label on the target outcome (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches κ tunes the width [range] of the estimation kernel), the weight parameter representing magnitude of the influence from the corresponding label on the target outcome (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches K is a normalizing constant given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             which ensures the area under                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is equal to 1 [magnitude]).

Regarding claim 7, Karoly teaches all of the limitations of the computer-implemented method of claim 1 as noted above. Karoly further teaches wherein the positional value and the target positional value represent a time and a target time (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; Karoly, ¶0097 – teaches that each of the features for each of the channels, and therefore each element of the input vector, has a temporal value associated with it; Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure), respectively, each label represents an event (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels] to form the input vector, where the features are the values of the ECoG measurements at a given time), and the target outcome is estimated as a probability that a target event is observed at the target time (Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure [target event]).

Regarding claim 10, Karoly teaches all of the limitations of the computer-implemented method of claim 3 as noted above. Karoly further teaches preparing a collection of training data, each training data including a set of data records (Karoly, ¶¶0088, 0093 - teaches training dataset of data records;  each having a label (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels]) and a positional value (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097), a given positional value (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097) and an answer given for the given positional value (Karoly, ¶0095 - teaches training data with lead seizures [answer]; Karoly, ¶0096 - teaches training data with inter-ictal and pre-ictal [answer]), the positional parameter and the weight parameter being trained by using the collection of the training data (Karoly, ¶¶0106-0107 – teaches the calculation of                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             can be iterated by re-weighting the sum, such that the contribution of each kernel to                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is proportional to the number of seizures within the hour, and this iterative calculation enables the probability density function to be updated after every seizure providing a progressive estimation of the temporal profile ).

Regarding claim 14, Karoly teaches all of the limitations of the computer-implemented method of claim 1 as noted above. Karoly further teaches wherein the learning model is a regression model  and the output layer has an output function receiving a sum of outputs from the plurality of the functions to estimate the target outcome (Karoly, ¶0099 – teaches a logistic regression model                                 
                                    P
                                    
                                        
                                            S
                                            =
                                            1
                                        
                                        
                                            X
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            1
                                            +
                                            e
                                            x
                                            p
                                            ⁡
                                            (
                                            
                                                
                                                    w
                                                
                                                
                                                    0
                                                
                                            
                                            +
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                             comprising the summation of a plurality of functions).

Regarding claim 16, Karoly teaches a computer-implemented method (Karoly, teaches the system is implemented on a computer; see also, Karoly, ¶0029) for predicting an outcome expected for a particular positional value (Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure), the method comprising:
obtaining an input set of data records (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring) and a target positional value (Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure; [As noted in the specification, a target outcome is a probability that a target event (or a target result) will occur at the target positional value representing by a target time (or a target location), based on the positional value represented by a timestamp representing a time (or a geographical point representing a location) (Specification, ¶0038). In Karoly, the target positional value is interpreted as the feature vector being pre-ictal, i.e., the 30-minute window prior to a seizure]), each data record having a label (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels]) and a positional value (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which ; 
generating an input vector from the input set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels] to form the input vector), the input vector including a plurality of elements representing labels observed in the input set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels] to form the input vector), the elements being associated with representative positional values (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097); 
calculating degree of influence from each label observed in the input set for the target positional value (Karoly, ¶0099 – teaches a logistic regression model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     comprising the summation of a plurality of functions where each function, through a weight value, represents the influence of each of the 16 chosen features [labels]) in a manner based, at least in part, on the elements (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which  and the representative positional values associated therewith (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097); and 
computing a target outcome for the target positional value based on the degree of the influence from each label observed in the input set (Karoly, ¶0099 – teaches a logistic regression model predicting the probability that a feature vector is pre-ictal, the model represented as model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     comprising the summation of a plurality of functions where each function, through a weight value, represents the influence of each of the 16 chosen features [labels]).

Regarding claim 17, Karoly teaches all of the limitations of the computer-implemented method of claim 16 as noted above. 
Karoly further teaches wherein each element has a value representing at least whether a corresponding label is observed in the input set or not (Karoly, ¶0097 – teach that each of the features for each of the channels have a value associated with it and the temporal value [Because each feature has a value, not only does the value at least represent whether the feature was observed or not, it provides a value for the observation]), the representative positional value associated for the corresponding label (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic  being selected from among one or more data records having the corresponding label in the input set (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097), the degree of the influence from one label being evaluated by a function (Karoly, ¶¶0041-0042 – teaches the weights, for each function, of the logistic regression model are updated based on the temporal probability model; see also, Karoly, ¶0110) parameterized by a positional parameter (Karoly, ¶0106, temporal probability model is defined as                         
                            
                                
                                    p
                                
                                ^
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    K
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    i
                                                
                                            
                                            f
                                            (
                                            x
                                            |
                                            μ
                                            ,
                                            κ
                                            )
                                        
                                    
                                
                            
                        
                    ; Karoly, ¶0103 – teaches κ tunes the width of the estimation kernel [positional parameter]) and a weight parameter (Karoly, ¶0106, temporal probability model is defined as                         
                            
                                
                                    p
                                
                                ^
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    K
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    i
                                                
                                            
                                            f
                                            (
                                            x
                                            |
                                            μ
                                            ,
                                            κ
                                            )
                                        
                                    
                                
                            
                        
                    ; Karoly, ¶0103 – teaches K is a normalizing constant given by                         
                            
                                
                                    ∫
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    f
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                            κ
                                        
                                    
                                    d
                                    x
                                
                            
                        
                     which ensures the area under                         
                            
                                
                                    p
                                
                                ^
                            
                            
                                
                                    x
                                
                            
                        
                     is equal to 1 [weight parameter]), the positional parameter representing a range of influence from the one label on the target outcome (Karoly, ¶0106, temporal probability model is defined as                         
                            
                                
                                    p
                                
                                ^
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    K
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    i
                                                
                                            
                                            f
                                            (
                                            x
                                            |
                                            μ
                                            ,
                                            κ
                                            )
                                        
                                    
                                
                            
                        
                    ; Karoly, ¶0103 – teaches κ tunes the width [range] of the estimation kernel), the weight parameter representing magnitude of the influence from one label on the target outcome (Karoly, ¶0106, temporal probability model is defined as                         
                            
                                
                                    p
                                
                                ^
                            
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    K
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    i
                                                
                                            
                                            f
                                            (
                                            x
                                            |
                                            μ
                                            ,
                                            κ
                                            )
                                        
                                    
                                
                            
                        
                    ; Karoly, ¶0103 – teaches K is a normalizing constant given by                         
                            
                                
                                    ∫
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    f
                                    
                                        
                                            x
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                            κ
                                        
                                    
                                    d
                                    x
                                
                            
                        
                     which ensures the area under                         
                            
                                
                                    p
                                
                                ^
                            
                            
                                
                                    x
                                
                            
                        
                     is equal to 1 [magnitude]).
Regarding claim 18, Karoly teaches a computer-implemented method (Karoly, teaches the system is implemented on a computer; see also, Karoly, ¶0029) for learning (Karoly, ¶0098 – teaches training the model) a learning model used for predicting an outcome expected for a particular positional value (Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure), the method comprising:  
preparing a collection of training data each including a set of data records (Karoly, ¶¶0088, 0093 - teaches training dataset of data records; Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels] to form the input vector, each of the features for each of the channels, and therefore each element of the input vector, has a temporal value associated with it), a given positional value (Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure; [As noted in the specification, a target outcome is a probability that a target event (or a target result) will occur at the target positional value representing by a target time (or a target location), based on the positional value represented by a timestamp representing a time (or a geographical point representing a location) (Specification, ¶0038). In Karoly, the target positional value is interpreted as the feature vector being pre-ictal, i.e., the 30-minute window prior to a seizure]) and an answer given for the given positional value (Karoly, ¶0095 - teaches training data with lead seizures [answer]; Karoly, ¶0096 - teaches training data with inter-ictal and pre-ictal [answer]), each data record having a label (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels]) and a positional value (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a , the label of each data record being one in a label set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 feature, from which 16 features are selected [labels]); 
initializing a learning model ((Karoly, ¶0099 – teaches updating the weights, and therefore the functions, from training data [Updating the weights necessarily means that an initial value of the weights was applied]; see also Karoly, ¶¶0101, 0107 – teaches initializing the model) including an output layer (Karoly, ¶0099 – teaches a logistic regression model predicting the probability that a feature vector is pre-ictal), an input layer corresponding to the label set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels]) and a network structure provided therebetween (Karoly, ¶0099 – teaches a logistic regression model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     where the summation of the plurality of functions is interpreted as the network structure), the network structure having a plurality of functions to evaluate influence from each label in the label set (Karoly, ¶0099 – teaches a logistic regression model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     comprising the summation of a plurality of functions where each function, through a weight value, represents the influence of each of the 16 chosen features [labels]) depending on relationship between the given positional value and a representative positional value associated with the label in the label set (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097); 
estimating an outcome for the given positional value from the set of the data record in each training data using the learning model (Karoly, ¶0099 – teaches a logistic regression model predicting the probability that a feature vector is pre-ictal); and 
updating the plurality of the functions of the learning model by comparing the answer in each training data with the outcome estimated for the given positional value (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred;  Karoly, ¶0099 – teaches updating the weights, and therefore the functions, from training data using the method of iterative re-weighted least squares with L1 regularization; see also, ¶0098 – teaches training feature vectors were then used to fit the weights of the logistic regression function).

Regarding claim 19, Karoly teaches all of the limitations of the computer-implemented method of claim 18 as noted above. Karoly further teaches wherein each function (Karoly, ¶¶0041-0042 – teaches the weights, for each function, of the logistic regression model are updated based on the temporal probability model; see also, Karoly, ¶0110) is parameterized by a positional parameter (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches κ tunes the width of the estimation kernel [positional parameter]) and a weight parameter                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches K is a normalizing constant given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             which ensures the area under                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is equal to 1 [weight parameter]) for a corresponding label in the label set (Karoly, ¶0110 – teaches the weights of the logistic regression model are iteratively updated based on the subject-specific estimate of the probability of seizure occurrence given the time of day), the positional parameter representing a range of influence from the corresponding label on the target outcome (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches κ tunes the width [range] of the estimation kernel), the weight parameter representing magnitude of the influence from the corresponding label on the target outcome (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches K is a normalizing constant given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             which ensures the area under                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is equal to 1 [magnitude]).

Regarding claim 20, it is the computer system embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Karoly further teaches the following additional limitations:
a memory tangibly storing program instructions (Karoly, ¶0030 – teaches a memory; Karoly, ¶0175 – teaches a memory coupled to processor; see also, Karoly, ¶0188); 
a processor in communications with the memory for executing the program instructions, wherein the processor is configured to ... (Karoly, ¶0029 – teaches a processor for the system; Karoly, ¶0175 – teaches memory coupled to processor; see also, Karoly, ¶0188)

Regarding claim 21
Regarding claim 22, the rejection of claim 20 is incorporated herein. Further, the limitations in this claim are taught by Karoly for the reasons set forth in the rejection of claim 3.

Regarding claim 23, it is the computer program product embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Karoly further teaches the following additional limitations:
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform ... (Karoly, ¶0029 – teaches a processor for the system; Karoly, ¶0175 – teaches memory coupled to processor; see also, Karoly, ¶0188)

Regarding claim 24, Karoly teaches a computer program product (Karoly, ¶0029 – teaches a processor for the system; Karoly, ¶0175 – teaches memory coupled to processor; see also, Karoly, ¶0188) for predicting an outcome expected for a particular position (Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure)), the computer program product comprising a computer readable storage medium having data structure embodied therewith, the data structure readable by a computer (Karoly, ¶0029 – teaches a processor for the system; Karoly, ¶0175 – teaches memory coupled to processor; see also, Karoly, ¶0188), the data structure comprising:  
an input layer configured to receive an input vector including a plurality of elements (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels]), the elements representing labels observed in an input set of data records (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 , the elements being associated with representative positional values obtained from the data records (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097; [As noted in the specification, a target outcome is a probability that a target event (or a target result) will occur at the target positional value representing by a target time (or a target location), based on the positional value represented by a timestamp representing a time (or a geographical point representing a location) (Specification, ¶0038). In Karoly, the positional value is interpreted as the times of epileptic occurrences]); and 
a network structure connected to the input layer (Karoly, ¶0099 – teaches a logistic regression model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     where the summation of the plurality of functions is interpreted as the network structure which uses the input vector), the network structure having a plurality of functions trained so as to evaluate influence from each label (Karoly, ¶0099 – teaches a logistic regression model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     comprising the summation of a plurality of functions where each function, through a weight value, represents the influence of each of the 16 chosen features [labels]) depending on relationship between a target positional value and a representative positional value associated with each label (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097); and 
an output layer on top of the network structure (Karoly, ¶0099 – teaches a trained logistic regression model predicting the probability that a feature vector is pre-ictal), the output layer being configured to estimate a target outcome for the target positional value from the input set (Karoly, ¶0099 – teaches a trained logistic regression model predicting the probability that a feature vector is pre-ictal).

Regarding claim 25, Karoly teaches all of the limitations of the computer program product of claim 24 as noted above. Karoly further teaches wherein each function (Karoly, ¶¶0041-0042 – teaches the weights, for each function, of the logistic regression model are updated based on the temporal probability model; see also, Karoly, ¶0110) is parameterized by a positional parameter (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches κ tunes the width of the estimation kernel [positional parameter]) and a weight parameter to compute degree of influence from one label (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches K is a normalizing constant given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             which ensures the area under                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is equal to 1 [weight parameter]), the positional parameter representing a range of influence from the one label on the target outcome (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches κ tunes the width [range] of the estimation kernel), a weight parameter representing magnitude of the influence from one label on the target outcome (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches K is a normalizing constant given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             which ensures the area under                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is equal to 1 [magnitude]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 11-13 is rejected under 35 U.S.C. 103 as being unpatentable over Karoly in view of Friedman et al. (Additive Logistic Regression: A Statistical View of Boosting, hereinafter referred to as “Friedman”).

Regarding claim 4, Karoly teaches all of the limitations of the computer-implemented method of claim 3 as noted above. However, Karoly does not explicitly teach wherein the function is monotonic to the positional parameter.
Friedman teaches wherein the function is monotonic to the positional parameter (Friedman, section 3.2 – teaches that the weight functions of the logistic regression model are sigmoid functions).


Regarding claim 5, Karoly teaches all of the limitations of the computer-implemented method of claim 3 as noted above. However, Karoly does not explicitly teach wherein the relationship is difference or distance between the representative positional value and the target positional value, and the function is monotonic to the difference or the distance.
Friedman teaches wherein the relationship is difference or distance between the representative positional value and the target positional value (Friedman, section 3.2 – teaches that the weight functions of the logistic regression model are sigmoid functions,                         
                            σ
                            (
                            
                                
                                    γ
                                
                                
                                    t
                                
                            
                            x
                            )
                        
                    , where                         
                            γ
                        
                     parameterizes a linear combination of the input features where                         
                            γ
                        
                     represents the relationship between the positional values and                         
                            γ
                        
                     is determined based on the difference between the positional values as demonstrated in equations 5 and 6; see also Friedman, equations 5, 6),  and the function is monotonic to the difference or the distance (Friedman, section 3.2 – teaches that the weight functions of the logistic regression model are sigmoid functions,                         
                            σ
                            (
                            
                                
                                    γ
                                
                                
                                    t
                                
                            
                            x
                            )
                        
                    , where                         
                            γ
                        
                     parameterizes a linear combination of the input features [It would be obvious to a person skilled in the art that a sigmoid function is monotonic (see Specification, ¶0065)]).


Regarding claim 6, Karoly in view of Friedman teaches all of the limitations of the computer-implemented method of claim 4 as noted above. Friedman further teaches wherein the polarity of monotonicity of the positional parameter does not depends on the weight parameter (Friedman, section 3.2 – teaches the plurality of functions                                 
                                    
                                        
                                            f
                                        
                                        
                                            m
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                     
                                    
                                        
                                            β
                                        
                                        
                                            m
                                        
                                    
                                    b
                                    
                                        
                                            x
                                            ;
                                            
                                                
                                                    γ
                                                
                                                
                                                    m
                                                
                                            
                                        
                                    
                                
                             are simple functions characterized by parameters                                 
                                    
                                        
                                            γ
                                        
                                        
                                            m
                                        
                                    
                                
                             [positional parameters] and                                 
                                    
                                        
                                            β
                                        
                                        
                                            m
                                        
                                    
                                
                             [weight parameters] which shows that the monotonicity of the positional parameter does not depend on the weight parameter).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Karoly and Friedman for the same reasons as disclosed in claim 4 above.

Regarding claim 11, Karoly teaches all of the limitations of the computer-implemented method of claim 10 as noted above. However, Karoly does not explicitly teach outputting the trained positional parameter as an effective range of the corresponding label to affect the target outcome.
Friedman teaches outputting the trained positional parameter as an effective range of the corresponding label to affect the target outcome (Friedman, section 3.2 – teaches solving for an 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Karoly with the teachings of Friedman in order to apply boosting to logistic regression algorithms which results in dramatic improvements in performance in the field of using logistic regression to generate probability estimates, including those for medical predictions (Friedman, Abstract - "Boosting is one of the most important recent developments in classification methodology. Boosting works by sequentially applying a classification algorithm to reweighted versions of the training data and then taking a weighted majority vote of the sequence of classifiers thus produced. For many classification algorithms, this simple strategy results in dramatic improvements in performance.").

Regarding claim 12, Karoly teaches all of the limitations of the computer-implemented method of claim 10 as noted above. Karoly teaches estimating an outcome for the given positional value from the set of the data records in one training data using the learning model (Karoly, ¶0099 – teaches updating the weights of the regression model using the method of iterative re-weighted least squares with LI regularization).
While Karoly teaches iteratively training the regression model, Karoly does not explicitly teach updating the positional and weight parameters through the training.
Friedman teaches 
estimating an outcome for the given positional value from the set of the data records in one training data using the learning model (Friedman, Abstract - teaches sequentially applying a classification algorithm to reweighted versions of the training data and then taking a weighted majority vote of the sequence of classifiers thus produced; Friedman, section 3.2 - teaches that if least-squares is used as a fitting criterion, one can solve for an optimal set of parameters through a ; and 
updating the positional parameter and the weight parameter by comparing the answer given for the given positional value with the outcome estimated for the given positional value (Friedman, section 3.2 – teaches solving for an optimal set of parameters corresponding to the label through training using either a generalized backfitting algorithm with updates or a greedy forward stepwise approach).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Karoly with the teachings of Friedman in order to apply boosting to logistic regression algorithms which results in dramatic improvements in performance in the field of using logistic regression to generate probability estimates, including those for medical predictions (Friedman, Abstract - "Boosting is one of the most important recent developments in classification methodology. Boosting works by sequentially applying a classification algorithm to reweighted versions of the training data and then taking a weighted majority vote of the sequence of classifiers thus produced. For many classification algorithms, this simple strategy results in dramatic improvements in performance.").

Regarding claim 13, Karoly in view of Friedman teaches all of the limitations of the computer-implemented method of claim 12 as noted above. Karoly further teaches wherein the weight parameter is updated under a regularization constraint having strength different from the positional parameter (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches κ tunes the width of the estimation kernel [positional parameter] and K is a normalizing constant given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             which ensures the area under                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is equal to 1 [weight parameter]; [Because κ tunes the width (range) and K provides the magnitude of the curve, the strengths of the                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             to ensure the area under the curve is equal to 1 is interpreted as a regularization constraint.]). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Karoly and Friedman for the same reasons as disclosed in claim 12 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karoly in view of Song et al. (Modeling Fire Occurrence at the City Scale: A Comparison Between Geographically Weighted Regression and Global Linear Regression, hereinafter referred to as “Song”).

Regarding claim 8, Karoly teaches all of the limitations of the computer-implemented method of claim 1 as noted above. However, Karoly does not explicitly teach wherein the positional value and the target positional value represent a location and a target location, respectively, each label represents an object, and the target outcome is estimated as a probability that a target result is obtained at the target location.
Song teaches wherein the positional value and the target positional value represent a location and a target location, respectively (Song, section 2.2 – teaches the spatial grid of locations use for both predictions and for historical data which identify locations used to determine fire risk), each label represents an object (Song, section 2.3 – teaches the variables covering socioeconomic, climate and topological attributes [labels/objects] used to determine fire risk), and the target outcome is estimated as a probability that a target result is obtained at the target location (Song, section 1 – teaches using GWR and GWTR to model fire risk [probability of a result] at a city scale).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Karoly with the teachings of Song in order to reveal the advantages of using .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karoly in view of Fotheringham et al. (Geographical and Temporal Weighted Regression (GTWR), hereinafter referred to as “Fotheringham”).

Regarding claim 9, Karoly teaches all of the limitations of the computer-implemented method of claim 1 as noted above. However, Karoly does not explicitly teach wherein the positional value and the target positional value represent a location and a target location, respectively, each label represents an object, and the target outcome is estimated as an estimated value of an evaluation item for the target location.
Fotheringham teaches wherein the positional value and the target positional value represent a location and a target location, respectively (Fotheringham, p. 10, Model Specification section – teaches a target location of a property and the positional value is represented as the distance to city centre), each label represents an object (Fotheringham, p. 10, Model Specification section – teaches various features of the house as labels), and the target outcome is estimated as an estimated value of an evaluation item for the target location (Fotheringham, p. 10, Model Specification section – teaches using a GTWR model to predict price of a property).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Karoly with the teachings of Fotheringham in order to expand previous methods to account for effects in both space and time to generate an effective method superior to traditional approaches in the field of using logistic regression to generate predictions based on positional values (Fotheringham, Abstract - "Specifically, an extension of geographically weighted regression (GWR), geographical and temporal weighted regression (GTWR), is developed in order to account for local effects in both space and time. An efficient model calibration approach is proposed for this statistical technique. Using a 19-year set of house price data in London from 1980 to 1998, empirical results from the application of GTWR to hedonic house price modeling demonstrate the effectiveness of the proposed method and its superiority to the traditional GWR approach, highlighting the importance of temporally explicit spatial modeling.").

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Karoly in view of Subasi et al. (Classification of EEG Signals Using Neural Network and Logistic Regression, hereinafter referred to as “Subasi”).
Regarding claim 15, Karoly teaches all of the limitations of the computer-implemented method of claim 14 as noted above. However, Karoly does not explicitly teach wherein the output function is an inverse function of a link function and the link function is logit function.
Subasi teaches wherein the output function is an inverse function of a link function and the link function is logit function (Subasi, section 2.4 – teaches a logistic regression function                               
                    
                        
                            P
                        
                        
                            1
                        
                    
                    
                        
                            x
                        
                    
                    =
                     
                    
                        
                            1
                        
                        
                            1
                            +
                            
                                
                                    e
                                
                                
                                    -
                                    l
                                    o
                                    g
                                    i
                                    t
                                    (
                                    
                                        
                                            P
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    )
                                
                            
                        
                    
                    =
                    
                        
                            1
                        
                        
                            1
                            +
                            
                                
                                    e
                                
                                
                                    -
                                    (
                                    
                                        
                                            β
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                n
                                            
                                        
                                        
                                            
                                                
                                                    β
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                    
                
            ).

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125